Title: From George Washington to Brigadier General Casimir Pulaski, 10 November 1778
From: Washington, George
To: Pulaski, Casimir


  
    Pougkeepsie [N.Y.] 10th Novemr 1778
  
Your favr of the 6th was delivered to me at Fishkill by Mr Gerard. I am sorry your indisposition deprived me of the pleasure of seeing yourself.
Upon consulting Govr Clinton, of the State of New York, upon a position, in which your Corps can be employed to advantage, and at the same time be plentifully subsisted in the Article of Forage, he advises the Minisink settlement upon Delaware. You will therefore be pleased to march immediately for that place, and take your Station as near Coles Fort as you conveniently can. Let your Cavalry and Infantry be quartered as near together as possible, that you may, in case the Indian Enemy make any attempt upon the settlement, draw your force quickly together. I must beg you to make use of all means to keep your Corps from marauding or in any way distressing the Inhabitants, who will cheerfully contribute every thing to your support if properly demanded. There are two Gentlemen of particular influence in that County Mr Depui and Mr Van Camp, who will assist you very much in procuring Forage and other necessaries. I am &ca.
 